Dist. Ct. App. Fla., 4th Dist. Motions of petitioners for leave to proceed in forma pauperis denied, and certiorari dismissed. See this Court’s Rule 39.8. As petitioners have repeatedly abused this Court’s process, the Clerk is directed not to accept any further petitions in noneriminal matters from petitioners unless the docketing fees required by Rule 38(a) are paid and the petitions are submitted in compliance with Rule 33.1. See Martin v. District of Columbia Court of Appeals, 506 U. S. 1 (1992) (per curiam).
Justice Stevens dissents. See id., at 4, and cases cited therein.